Case 1:96-cr-00126-JFK Document 812 Filed 05/27/20 Page 1 of 1

 

 

TUSDC SDNY
| DOCUMENT

UNITED STATES DISTRICT COURT

 

sete pae chiapas of

| ELECTRONICALLY FILED)

 

ape fu hnetinphi tine rae

 

 

 

SOUTHERN DISTRICT OF NEW YORK H DOC #

Dota cr tsar X HI DATEFILED: Petz |
UNITED STATES OF AMERICA : DA non
-against- : No. 96 Cr. 126 (JFK)

ORDER
ALDO MITCHELL,
Defendant. :
feet neers eee sem ne a tne ete ne ee ne he ts te ee ca ae xX

JOHN F. KEENAN, United States District Judge:

Defendant Aldo Mitchell’s request for appointment of
counsel to process his motion for compassionate release pursuant
to the First Step Act, 18 U.S.C. § 3582(c) (1) (A), (ECF Nos. 808-
10), is DENIED.

The Government is directed to file its response to
Mitchell’s pro se motion for compassionate release, (ECF Nos.
808-810), by no later than June 5, 2020. The Government is
further directed to mail a copy of its response to Mitchell by
June 5, 2020. Mitchell shall have 30 days from the date on
which he is served with the Government’s opposition to file a
response. Absent further order, the motion will be considered
fully submitted as of that date.

The Court will mail a copy of this Order to Mitchell today.

SO ORDERED.

Dated: New York, New York

May 27, 2020 tH 1.) -

John F.* Keenan
United States District Judge

 

 
